Title: From George Washington to Gustavus Scott, 27 February 1797
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Philadelphia 27th Feb. 1797.
                        
                        As the curtain is about to close on the political scenes of my life; and
                            consequently to terminate the agency I have had in the affairs of the Federal City; I will,
                            as far as a very hurried situation will permit, take notice of such parts of your several
                            letters as remain undecided on.
                        Having already informed you, that a Bill is pending in Congress for
                            incorporating the Commissioners of the City of Washington, I shall say, or rather, do
                            nothing, relative to the Power you sent me, until the fate of that Bill is known.
                        I am obliged also to be silent respecting the reference of the dispute with Mr
                            Law; as the Attorney General, into whose hands the Papers were placed for an official
                            opinion, has not yet made his final Report. So soon as it is
                            received, it shall be transmitted, and my sentiments therewith.
                        
                        With regard to the open areas in the City, occasioned by the intersection of
                            the Streets and avenues, explained more minutely by one of the Commissioners (Doct Thornton)
                            in a letter to me, dated the 12th instant, my opinion is, if I understand the matter
                            rightly, that the Proprietors are entitled to no allowance for the Spaces which are
                            occasioned—simply—by the width of those Streets and avenues: but, where the areas have been
                            enlarged by taking of the angles, in order to encrease the size of the squares, or to throw
                            them into a circular form, it appears reasonable and just, that they should receive payment
                            for the proportion secured to them by contract, for all such additions; but without any
                            encroachment thereon, or change in the plan.
                        The Plans of the buildings for the Executive departments are in the hands of
                            the Officers who are at the head of them. If possible, I will give some direction concerning
                            them before I resign the Chair of Government; in order that every thing which has been
                            refered to me, may have met with a decision.
                        I come now, Gentlemen, to the consideration of your sevl letters relative to
                            the representation made to me by Mr Geo. Walker. It is not to be supposed that my
                            communication to you proceeded from any alteration in the good opinion wch I have always had
                            reason to entertain of you; but from other motives which were on a former occasion
                            expressed: and it affords me pleasure to declare to you, before I go out of Office, my real
                            satisfaction with your conduct as Commissioners of the City. I think the United States are
                            interested in the continuance of you in their Service, and therefore I should regret, if
                            either of you by resignation, should deprive them of the assistance which I believe you are
                            able to give in the business committed to your care.
                        
                        As those representatives were more particularly pointed
                            against Mr Scott, a sense of justice seems to require me to express, that according to the
                            best of my information the charges are unfounded; and that nothing in him is wanting,
                                except residence in the City, to render him a useful &
                            valuable member of the board of Commissioners. the necessity of which I am persuaded he must
                            see and will yield accordingly. With very great esteem & regard I am Gentn Your
                            Obedient Hble Servt
                        
                            Go: Washington
                            
                        
                    